          Case 2:21-cv-00202-KJN Document 3 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       AMRON SUZANNE RUMMEL,                          No. 2:21–cv–00202–KJN

12                       Plaintiff,                     ORDER GRANTING IFP AND
                                                        DIRECTING SERVICE
13            v.
                                                        (ECF No. 2)
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff requested leave to proceed without the prepayment of fees and costs, also
19   referred to as in forma pauperis, pursuant to 28 U.S.C. § 1915.1 Plaintiff submitted the required
20   affidavit, which demonstrates that Plaintiff is unable to prepay fees and costs or give security for
21   them. Accordingly, the request to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(a).
22           For the foregoing reasons, IT IS HEREBY ORDERED that:
23           1.     Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
24           2.     The Clerk of the Court is directed to serve a copy of this order on the United States
25                  Marshal;
26           3.     Within 14 days from the date of this order, Plaintiff shall submit to the United
27
     1
      This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
         Case 2:21-cv-00202-KJN Document 3 Filed 02/09/21 Page 2 of 2


 1                   States Marshal (501 I St., 5th Floor, Sacramento, CA 95814) an original and five

 2                   copies of the completed summons, five copies of the complaint, five copies of the

 3                   scheduling order, and a completed USM-285 form, and shall file a statement with

 4                   the Court that such documents have been submitted to the United States Marshal;

 5              4.   The United States Marshal is directed to serve all process without prepayment of

 6                   costs not later than 60 days from the date of this order. Service of process shall be

 7                   completed by delivering a copy of the summons, complaint, and scheduling order

 8                   to the United States Attorney for the Eastern District of California, and by sending

 9                   two copies of the summons, complaint, and scheduling order by registered or

10                   certified mail to the Attorney General of the United States at Washington, D.C.

11                   See Fed. R. Civ. P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the

12                   summons, complaint, and scheduling order by registered or certified mail to the

13                   Commissioner of Social Security, c/o Office of General Counsel, Region IX, 160

14                   Spear Street, Suite 800, San Francisco, CA, 94105-1545. See Fed. R. Civ. P.

15                   4(i)(2). The United States Marshal shall thereafter file a statement with the Court

16                   that such documents have been served; and

17              5.   The parties are hereby notified that, after service of the complaint, this action will

18                   be STAYED pursuant to General Order Number 615, and there will be no

19                   scheduling order or deadlines in effect pending further order of the court. See E.D.

20                   Cal. G.O. No. 615, Paragraphs 6, 10.
21   Dated: February 9, 2021

22

23

24
     rumm.202
25

26
27

28
                                                         2
